AUXILIARY POLICE OFFICER — AUTHORITY Any person serving as an " Auxiliary Police Officer " in conformity with the principles set forth in Opinion No. 75-170 may act in the same manner as a regularly appointed and salaried police officer. However, one not serving as an "Auxiliary Police Officer" in conformity with the principles set forth in Opinion No. 75-170 has no greater power of arrest than a private citizen would have under the provisions of 22 O.S. 202 [22-202], 22 O.S. 203 [22-203], 22 O.S. 205 [22-205] [22-205] (1971).  The Attorney General has considered your request for an opinion on the following questions: "1. Is it lawful for an 'Auxiliary Police Officer', who is not employed by a particular city, either full-time or part-time, but simply assisting the regular Police Department on a voluntary basis and who has not complied with the requirements of Title 70 O.S. 3311 [70-3311] (1971), to carry a loaded firearm during his voluntary service? "2. Can the above-mentioned 'Auxiliary Police Officer' make a valid arrest without complying with 22 O.S. 202 [22-202], 22 O.S. 203 [22-203] and 22 O.S. 205 [22-205]?" In Opinion No. 75-170, this office dealt comprehensively with the subject matter of your first question. Accordingly, a copy of that Opinion is attached hereto in answer to your first question.  It is necessary to discuss your second question in the alternative. If a person is lawfully acting as an "Auxiliary Officer", as discussed in Opinion No. 75-170, it is clear that he may act in the same manner as a regularly appointed and salaried police officer, however, one not acting lawfully, i.e., in conformity to Opinion No. 75-170, has no more authority to arrest than any other citizen. As you point out in your opinion request, a citizen may make an arrest in certain circumstances under the provisions of 22 O.S. 202 [22-202], 22 O.S. 203 [22-203], and 22 O.S. 205 [22-205] (1971).  It is, therefore, the opinion of the Attorney General that your request for an opinion be answered as follows: Your first question was covered in Opinion No. 75-170 of this office and a copy of that opinion is attached hereto in response to your first question. Your second question must be answered in the alternative. Any person serving as an "Auxiliary Police Officer" in conformity with the principles set forth in Opinion No. 75-170 may act in the same manner as a regularly appointed and salaried police officer. However, one not serving as an "Auxiliary Police Officer" in conformity with the principles set forth in Opinion No. 75-170 has no greater power of arrest than a private citizen would have under the provisions of 22 O.S. 202 [22-202], 22 O.S. 203 [22-203] and 22 O.S. 205 [22-205] (1971).  (Michael Cauthron) ** SEE: OPINION NO. 78-150 (1978) **